SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: o Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material under §240.14a-12 Capitol Bancorp Ltd. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Capitol Bancorp Center 200 Washington Square North, Fourth Floor Lansing, Michigan48933 517-487-6555 Dear Shareholder: You are cordially invited to attend a special meeting (the “Special Meeting”) of shareholders of Capitol Bancorp Limited (“Capitol”).The Special Meeting will be held at 2:00 p.m., local time, on January 31, 2011 at Capitol’s headquarters on the second floor of the Capitol Bancorp Center, 200 Washington Square North, Lansing, Michigan. At the Special Meeting, Capitol will seek shareholder approval of (i)an amendment to Capitol’s Articles of Incorporation to increase the number of authorized shares of capital stock from 70,000,000 to 1,520,000,000 (1,500,000,000 of which are shares of common stock), (ii)the issuance of up to 170,000,000shares of Capitol’s common stock in exchange for outstanding trust-preferred securities issued by Capitol Trust I, Capitol Trust II, Capitol Trust III, Capitol Trust IV, Capitol Trust VI, Capitol Trust VII, Capitol Trust VIII, Capitol Trust IX, Capitol Trust X, Capitol Trust XI and Capitol TrustXII (the “TruPS Exchange Offer”), in accordance with Section 312.03 of the New York Stock Exchange Listed Company Manual, (iii) the issuance of up to 13,000,000shares of Capitol’s common stock in exchange for outstanding shares issued by Capitol Development Bancorp Limited IV, Capitol Development Bancorp Limited V, Capitol Development Bancorp Limited VI, Capitol Development Bancorp Limited VII and Capitol Development Bancorp Limited VIII (the “CDBLs Exchange Offer”), in accordance with Section 312.03 of the New York Stock Exchange Listed Company Manual, (iv) to approve an amendment to Capitol’s Articles of Incorporation to effect a reverse stock split of 1-for-5, 1-for-10, 1-for-25, 1-for-50 or 1-for-75, with the exact exchange ratio and timing of such reverse stock split to be determined at the discretion of Capitol’s board of directors and (v) to adjourn, postpone or continue the Special Meeting, if necessary and appropriate, to solicit additional proxies if there are insufficient votes at the time of the Special Meeting to adopt these proposals. Capitol’s board of directors recommends that you vote “FOR” the proposal to amend Capitol’s Articles of Incorporation to increase the number of authorized shares of capital stock from 70,000,000 to 1,520,000,000 (1,500,000,000 of which are shares of common stock), “FOR” the proposal to permit Capitol to issue up to 170,000,000shares of its common stock in accordance with NYSE Rule 312.03(c) in connection with the TruPS Exchange Offer, “FOR” the proposal to permit Capitol to issue up to 13,000,000shares of its common stock in accordance with NYSE Rule 312.03(c) in connection with the CDBLs Exchange Offer, “FOR” the proposal to approve an amendment to Capitol’s Articles of Incorporation to effect a reverse stock split and “FOR” the proposal to permit Capitol’s board of directors to adjourn, postpone or continue the Special Meeting, if necessary and appropriate, to solicit additional proxies if there are insufficient votes at the time of the Special Meeting to adopt the proposals set forth above, or if a quorum is not present at the time of the Special Meeting. Your vote is very important to enable Capitol to enhance its overall capital position, improve its capital base by increasing common equity, thereby increasing capital to aid in meeting regulatory requirements and provide Capitol with added flexibility to take advantage of market opportunities and implement Capitol’s long-term growth strategies. If Capitol fails to obtain the approval of the proposals set forth in this proxy statement, it is unlikely that it will be able to satisfy certain applicable regulatory requirements and raise outside capital from third parties, jeopardizing Capitol’s ability to continue as a going concern. Regardless of whether you are able to attend the Special Meeting in person, it is important that your shares be represented.You are urged to vote your shares via the toll-free telephone number or over the Internet, as described in the enclosed materials.If you received the proxy card by mail, you may sign, date and mail it in the envelope provided.Your vote may be changed if you attend the Special Meeting, withdraw your proxy and vote in person.Please vote your shares as soon as possible. We look forward to seeing you at the Special Meeting. Sincerely, Joseph D. Reid Chairman and Chief Executive Officer Capitol Bancorp Center 200 Washington Square North, Fourth Floor Lansing, Michigan48933 517-487-6555 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JANUARY 31, 2011 TO THE SHAREHOLDERS: A special meeting (the “Special Meeting”) of shareholders of Capitol Bancorp Limited, a Michigan corporation (“Capitol”), will be held on Monday, January 31, 2011, at 2:00 p.m., local time, at Capitol’s headquarters on the second floor of the Capitol Bancorp Center, 200 Washington Square North, Lansing, Michigan, for the following purposes: (1) Increase Authorized Capital Stock: To approve a proposal to amend Capitol’s Articles of Incorporation (the “Articles of Incorporation”) to increase the number of authorized shares of capital stock from 70,000,000 to 1,520,000,000 shares (1,500,000,000 of which are shares of common stock) (“Proposal 1”); (2) TruPS Exchange Proposal: To approve the issuance of up to 170,000,000shares of Capitol’s common stock in exchange for outstanding trust-preferred securities issued by Capitol Trust I, Capitol Trust II, Capitol Trust III, Capitol Trust IV, Capitol Trust VI, Capitol Trust VII, Capitol Trust VIII, Capitol Trust IX, Capitol Trust X, Capitol Trust XI and Capitol TrustXII (the “TruPS Exchange Offer”), in accordance with Section 312.03 of the New York Stock Exchange Listed Company Manual (“Proposal 2”); (3) CDBLs Exchange Proposal: To approve the issuance of up to 13,000,000shares of Capitol’s common stock in exchange for outstanding shares issued by Capitol Development Bancorp Limited IV, Capitol Development Bancorp Limited V, Capitol Development Bancorp Limited VI, Capitol Development Bancorp Limited VII and Capitol Development Bancorp Limited VIII (the “CDBLs Exchange Offer”), in accordance with Section 312.03 of the New York Stock Exchange Listed Company Manual (“Proposal 3”); (4) Reverse Stock Split: To approve an amendment to Capitol’s Articles of Incorporation to permit Capitol’s board of directors to (i)effect a reverse stock split of Capitol common stock, no par value per share, at any time prior to December 31, 2011, at one of five reverse split ratios, 1-for-5, 1-for-10, 1-for-25, 1-for-50 or 1-for-75, as determined by Capitol’s board of directors in its sole discretion, and (ii)reduce the number of authorized shares of Capitol’s common stock by the reverse stock split ratio determined by Capitol’s board of directors (“Proposal 4”); (5) Adjournment of the Special Meeting: To grant the proxy holders discretionary authority to vote to adjourn the Special Meeting for up to 120days to allow for the solicitation of additional proxies in the event that there are insufficient shares voted at the Special Meeting, in person or by proxy, to approve Proposals 1, 2, 3 and 4 (“Proposal 5”); and (6) Other Business:To transact such other business as may properly come before the Special Meeting. The Board of Directors is not aware of any other business to come before the Special Meeting. Only record-holders of Capitol’s common stock at the close of business on December 23, 2010 are entitled to notice of, and to vote at, the Special Meeting or any adjournment or postponement thereof. By order of Capitol’s board of directors, Joseph D. Reid Chairman and Chief Executive Officer Lansing, Michigan January 10, 2011 IMPORTANT: THE PROMPT RETURN OF PROXIES WILL SAVE US THE EXPENSE OF FURTHER REQUESTS FOR PROXIES TO ENSURE A QUORUM AT THE MEETING. A SELF-ADDRESSED ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE. NO POSTAGE IS REQUIRED IF MAILED WITHIN THE UNITED STATES. Proxy Statement of Capitol Bancorp Limited For The Special Meeting of Shareholders to be held on January 31, 2011 General This Proxy Statement (the “Proxy Statement”) is being furnished to the shareholders of Capitol Bancorp Limited (“Capitol” or the “Corporation”), a Michigan corporation, in connection with the solicitation of proxies by Capitol’s board of directors from holders of Capitol’s common stock for use at the special meeting of shareholders of Capitol to be held on January 31, 2011 and at any adjournments or postponements thereof (the “Special Meeting”). The Special Meeting is being held to consider and vote upon the proposals summarized below under “Summary of Proposals” and described in greater detail elsewhere herein. Capitol’s board of directors knows of no other business that will be presented for consideration at the Special Meeting other than the matters described in this Proxy Statement. Capitol’s board of directors has fixed the close of business on December 23, 2010 as the record date for determining the holders of Capitol’s common stock entitled to notice of, and to vote at, the Special Meeting. On the record date, Capitol had 21,614,856 shares of common stock, no par value per share, outstanding and entitled to vote. The approximate date on which this Proxy Statement and the accompanying proxy are first being sent to shareholders is January 10, 2011. The principal executive offices of Capitol are located at Capitol Bancorp Center, 200 N. Washington Square, Lansing, Michigan 48933, and its telephone number is 517-487-6555. Summary of Proposals The proposals to be considered at the Special Meeting may be summarized as follows: Proposal 1.Increase Authorized Capital Stock: To approve a proposal to amend Capitol’s Articles of Incorporation (the “Articles of Incorporation”) to increase the number of authorized shares of Capitol’s capital stock from 70,000,000 to 1,520,000,000 shares (1,500,000,000 of which are shares of common stock) (“Proposal 1”). Proposal 2.TruPS Exchange Proposal: To approve the issuance of up to 170,000,000shares of Capitol’s common stock in exchange for outstanding trust-preferred securities issued by Capitol Trust I, Capitol Trust II, Capitol Trust III, Capitol Trust IV, Capitol Trust VI, Capitol Trust VII, Capitol Trust VIII, Capitol Trust IX, Capitol Trust X, Capitol Trust XI and Capitol TrustXII (the “TruPS Exchange Offer”), in accordance with Section 312.03 of the New York Stock Exchange Listed Company Manual (“Proposal 2”). Proposal 3.CDBLs Exchange Proposal: To approve the issuance of up to 13,000,000shares of Capitol’s common stock in exchange for outstanding shares issued by Capitol Development Bancorp Limited IV, Capitol Development Bancorp Limited V, Capitol Development Bancorp Limited VI, Capitol Development Bancorp Limited VII and Capitol Development Bancorp Limited VIII (the “CDBLs Exchange Offer”), in accordance with Section 312.03 of the New York Stock Exchange Listed Company Manual (“Proposal 3”). Proposal 4.Reverse Stock Split: To approve an amendment to Capitol’s Articles of Incorporation to permit Capitol’s board of directors to (i)effect a reverse stock split of Capitol’s common stock, no par value per share, at any time prior to December 31, 2011, at one of five potential reverse split ratios, 1-for-5, 1-for-10, 1-for-25, 1-for-50 or 1-for-75, as determined by Capitol’s board of directors in its sole discretion and (ii)reduce the number of authorized shares of Capitol’s common stock by the reverse stock split ratio determined by the Board of Directors (“Proposal 4”). 1 Proposal 5.Adjournment of the Special Meeting: To grant the proxy holders discretionary authority to vote to adjourn the Special Meeting for up to 120days to allow for the solicitation of additional proxies in the event that there are insufficient shares voted at the Special Meeting, in person or by proxy, to approve Proposals 1, 2, 3 and 4. Proposal 6.Other Business:To transact such other business as may properly come before the Special Meeting. Quorum and Voting Requirements Holders of record of shares of Capitol’s common stock as of the record date are entitled to one vote per share on each matter to be considered and voted upon at the Special Meeting. As of the record date, there were 21,614,856 shares of Capitol’s common stock issued, outstanding and entitled to be voted, which were held by approximately 10,107 holders of record. To hold a vote on any proposal, a quorum must be present, which is a majority of the total votes entitled to be cast by the holders of the outstanding shares of common stock. In determining whether a quorum exists at the Special Meeting for purposes of all matters to be voted on, all votes “for” or “against,” as well as all abstentions and broker non-votes, will be counted. A “broker non-vote” occurs when a nominee does not have discretionary voting power with respect to that proposal and has not received instructions from the beneficial owner. Proposals 1 and 4 require approval by the affirmative vote of a majority of the outstanding shares of Capitol’s common stock.Votes withheld are not counted as votes against the proposal. Neither abstentions nor broker non-votes will be counted as votes cast for purposes of determining whether the proposal has received sufficient votes for approval. Proposals 2, 3 and 5 require approval by the affirmative vote of a majority of votes cast at the Special Meeting. Neither abstentions nor broker non-votes will be counted as votes cast for purposes of determining whether the proposal has received sufficient votes for approval. Unless otherwise required by Capitol’s Articles of Incorporation or bylaws, or the Michigan Business Corporation Act or by applicable law, any other proposal that is properly brought before the Special Meeting will require approval by the affirmative vote of a majority of all votes cast at the Special Meeting. With respect to any such proposal, neither abstentions nor broker non-votes will be counted as votes cast for purposes of determining whether the proposal has received sufficient votes for approval. Directors and executive officers of Capitol beneficially hold approximately 4,630,515 shares of Capitol’s common stock, or 19.89 percent of all the votes entitled to be cast at the Special Meeting. Record Date, Solicitation and Revocability of Proxies The record date for this special meeting was set by Capitol’s board of directors as December 23, 2010. Shareholders who execute proxies retain the right to revoke them at any time before they are exercised.Unless revoked, the shares represented by such proxies will be voted at the Special Meeting and all adjournments thereof. Proxies may be revoked by written notice to the secretary or by the filing of a later proxy prior to a vote being taken on a particular proposal at the Special Meeting. A proxy will not be voted if a particular shareholder attends the Special Meeting and revokes his/her proxy by notifying the secretary at the Special Meeting.Any shareholder who attends the Special Meeting and revokes their proxy may vote in person. However, your attendance at the Special Meeting alone will not revoke your proxy. If you instructed a broker, bank or other nominee to vote your shares and you would like to revoke or change your vote, then you must follow their instructions. Proxies solicited by Capitol’s board of directors will be voted according to the directions given therein. Where no instructions are indicated, proxies will be voted FOR the proposals. Capitol has a direct purchase and dividend reinvestment plan (the “Reinvestment Plan”). Under the provisions of the Reinvestment Plan, shares of common stock are acquired and held in book entry form by Capitol’s transfer agent for participating shareholders. Shares held in a participant’s plan account will be combined and voted at the Special Meeting in the same manner in which the participant votes those shares registered in his or her own name either by proxy or in person. 2 QUESTIONS AND ANSWERS ABOUT THE PROXY SOLICITATION MATERIALS AND THE PROXY SOLICITATION The following information regarding the Special Meeting and the voting process is presented in a question and answer format. Q.Why am I receiving this Proxy Statement and proxy form? A.You are receiving this Proxy Statement and a proxy form from Capitol because, on December 23 2010, the record date for the Special Meeting, you owned shares of Capitol’s common stock. This Proxy Statement describes the matters that will be presented for consideration by Capitol’s holders of its common stock at the Special Meeting. It also gives you information concerning the matters to assist you in making an informed decision. When you sign the enclosed proxy form, you appoint the proxy holder as your representative at the meeting. The proxy holder will vote your shares as you have instructed in the proxy form, ensuring that your shares will be voted regardless of whether you attend the Special Meeting. Even if you plan to attend the Special Meeting, you should complete, sign and return your proxy form in advance of the Special Meeting to ensure your vote will be counted. If you have signed and returned the proxy form and an issue comes up for a vote at the Special Meeting that is not identified on the form, the proxy holder will vote your shares, pursuant to your proxy, in accordance with his or her judgment. Q.What matters will be voted on at the Special Meeting? A.You are being asked to vote on the approval of (i)an amendment to Capitol’s Articles of Incorporation to increase the number of authorized shares of capital stock from 70,000,000 to 1,520,000,000 (1,500,000,000 of which are shares of common stock), (ii)the issuance of up to 170,000,000shares of Capitol’s common stock in exchange for outstanding trust-preferred securities issued by Capitol Trust I, Capitol Trust II, Capitol Trust III, Capitol Trust IV, Capitol Trust VI, Capitol Trust VII, Capitol Trust VIII, Capitol Trust IX, Capitol Trust X, Capitol Trust XI and Capitol TrustXII (the “TruPS Exchange Offer”) in separate exchange transactions, in accordance with Section 312.03 of the New York Stock Exchange Listed Company Manual, (iii) to approve the issuance of up to 13,000,000 shares of Capitol’s common stock in exchange for outstanding shares issued by Capitol Development Bancorp Limited IV, Capitol Development Bancorp Limited V, Capitol Development Bancorp Limited VI, Capitol Development Bancorp Limited VII and Capitol Development Bancorp Limited VIII (the “CDBLs Exchange Offer”; those entities each a “CDBL” and collectively “CDBLs”), in accordance with Section 312.03 of the New York Stock Exchange Listed Company Manual and (iv) to approve an amendment to Capitol’s Articles of Incorporation to effect a reverse stock split of 1-for-5, 1-for-10, 1-for-25, 1-for-50 or 1-for-75, with the exact exchange ratio and timing of the reverse stock split to be determined at the discretion of Capitol’s board of directors.Additionally, you are being asked to grant Capitol’s board of directors the ability to adjourn, postpone or continue the Special Meeting to solicit additional proxies in the event that Capitol has insufficient votes to adopt either of the other proposals, or if a quorum is not present at the Special Meeting. Q.Why does Capitol need to increase the number of authorized shares of common stock? A.Like a large number of financial institutions across the United States, Capitol has been materially impacted by adverse economic conditions. As a result of this economic downturn and depressed real estate markets, Capitol’s banking subsidiaries have experienced a decline in the performance of loans, particularly real estate construction and development loans, which has resulted in Capitol incurring a net loss of $195.2million for the year ended December31, 2009 and a net loss of $129.6 million for the nine months ended September 30, 2010. If Capitol’s bank subsidiaries continue to experience adverse performance in the consolidated loan portfolio, large loan losses and losses associated with foreclosed real estate and, as a result, Capitol continues incurring net losses, some or all of Capitol’s banking subsidiaries may be unable to meet or maintain adequate regulatory capital ratios unless Capitol raises additional capital. Furthermore, during this adverse economic environment, analysts and others have focused on additional measures of a financial institution’s capital position, such as tangible common equity to tangible assets and regulatory “Tier1” capital as a percentage of risk-weighted assets, to assess the financial health and stability of the institution, which also tends to impact an institution’s stock price. 3 As a result of the foregoing considerations, Capitol has been pursuing the execution of a multi-faceted capital strategy to improve Capitol’s capital position by increasing common equity as a component of regulatory capital and shareholders’ equity and reducing Capitol’s indebtedness. Capitol believes that successful completion of one or more components of this capital plan will significantly enhance Capitol’s capital position, strengthen the composition of Capitol’s capital base by increasing common equity and give Capitol added flexibility to take advantage of potential market opportunities. Capitol’s multi-faceted capital strategy currently contemplates three components: (i)the exchange of any or all of the outstanding trust-preferred securities issued by each of Capitol Trust I, Capitol Trust II, Capitol Trust III, Capitol Trust IV, Capitol Trust VI, Capitol Trust VII, Capitol Trust VIII, Capitol Trust IX, Capitol Trust X, Capitol Trust XI and Capitol Trust XII (the “TruPS Exchange Offer”) for shares of Capitol’s common stock, of which there are approximately $170.8 million aggregate liquidation preference currently outstanding, (ii) the exchange of the outstanding shares issued by each of Capitol Development Bancorp Limited IV, Capitol Development Bancorp Limited V, Capitol Development Bancorp Limited VI, Capitol Development Bancorp Limited VII and Capitol Development Bancorp Limited VIII (the “CDBLs”) for shares of Capitol’s common stock, and (iii)a common stock or preferred stock offering if and when market conditions become favorable for such an offering.As of the date of this Proxy Statement, however, except in connection with the TruPS Exchange Offer and the CDBLs Exchange Offer, which were publicly announced on December 23, 2010, Capitol does not have any immediate or definitive plans, understandings, agreements or commitments to issue additional shares of common stock or preferred stock for any purposes. Those three components of Capitol’s capital strategy, if executed, will require a significant number of authorized but previously unissued shares of Capitol’s common stock, and the significant decline in Capitol’s stock price in recent months has increased the number of shares that Capitol believes will be necessary to effect Capitol’s capital strategy. Therefore, Capitol believes it is necessary to take steps now to authorize additional shares of common stock in order to execute each component of Capitol’s capital strategy and to take advantage of favorable market opportunities to grow organically and potentially through acquisitions. Q.Why do we need to vote on the TruPS Exchange Proposal? A.The contemplated TruPS Exchange Offer, which involves the exchange of outstanding trust-preferred securities for shares of Capitol’s common stock, could result in the issuance of a number of shares of Capitol’s common stock that exceeds 20% of Capitol’s currently outstanding common shares, and the value of the trust-preferred securities Capitol may receive in exchange for each share of Capitol’s common stock may be less than the greater of the book value or market value per share of Capitol’s common stock. In this case, the New York Stock Exchange (the “NYSE”) rules require Capitol to seek the approval of its holders of Capitol’s common stock for the issuance of the shares in the exchange offer and the potential separate exchange transaction. Q.Why do we need to vote on the CDBLs Exchange Proposal? A.The contemplated CDBLs Exchange Offer, which involves the exchange of shares of the CDBLs for shares of Capitol’s common stock, could result in the issuance of a number of shares of Capitol’s common stock that exceeds 20% of Capitol’s currently outstanding common shares, and the value of the outstanding CDBL shares Capitol may receive in exchange for each share of Capitol’s common stock may be less than the greater of the book value or market value per share of Capitol’s common stock. In this case, NYSE rules require Capitol to seek the approval of its holders of Capitol’s common stock for the issuance of the shares of Capitol’s common stock in the exchange offer and the potential separate exchange transaction. Q.How do I vote? A.A form of proxy is enclosed for use at the Special Meeting.The board of directors of Capitol has fixed the close of business on December 23, 2010 as the record date for determining the shareholders entitled to notice of, and to vote at, the Special Meeting. Accordingly, only holders of record of shares of Capitol’s common stock on the record date will be entitled to notice of, and to vote at, the Special Meeting.Shares of Capitol’s common stock represented by properly executed proxies, if such proxies are received in time and not revoked, will be voted at the Special Meeting in accordance with the instructions indicated in such proxies. 4 You can vote on the matters at the Special Meeting, which are described in this Proxy Statement, in one of four ways: · By Internet at www.proxyvote.com by following the instructions provided; or · By phone by calling toll-free 1-800-690-6903 and following the instructions; or · By returning a proxy card by mail; or · By attending the Special Meeting and casting your vote in person. If you vote by telephone or through the Internet, your vote authorizes the named proxies in the same manner as if you signed, dated and returned a proxy card. If a valid proxy is returned and no instructions are indicated, such shares of common stock will be voted FOR Proposals 1, 2, 3 and 4 and, in the discretion of the proxy holder, as to any other matter that may come properly before the Special Meeting. Q.If I hold shares in the name of a broker or fiduciary, who votes my shares? A.If you received this Proxy Statement from your broker or a trustee or other fiduciary who may hold your shares, your broker, trustee or fiduciary should have given you instructions for directing them as to how votes should be cast on your behalf. It will then be their responsibility to vote your shares for you in the manner you direct. Under the rules of various national and regional securities exchanges, brokers may generally vote on routine matters, such as the ratification of independent auditors, but cannot vote on non-routine matters unless they have received voting instructions from the person for whom they are holding shares. If there is a non-routine matter presented to shareholders at the Special Meeting and your broker does not receive instructions from you on how to vote on that matter, your broker will return the proxy card to us, indicating that he or she does not have the authority to vote on that matter. This is generally referred to as a “broker non-vote” and may affect the outcome of the voting on those matters. Capitol expects that your broker will have discretionary authority to vote your shares on all of the proposals to be voted on at the Special Meeting. As a result, if you are a beneficial owner, but have not given voting instructions to your broker, Capitol expects that your broker will be permitted to vote your shares on each of the proposals. Q.What does it mean if I receive more than one proxy form? A.It means that you have multiple holdings reflected in Capitol’s stock transfer records and/or in accounts with stockbrokers. Please sign and return ALL proxy forms you have received to ensure that all of your shares are voted. Q.What if I change my mind after I return my proxy? A.If you hold your shares in your own name, you may revoke your proxy and change your vote at any time before the polls close at the Special Meeting. You may do this by: · signing another proxy with a later date and returning that proxy to: Capitol Bancorp Limited Attn: Corporate Secretary Capitol Bancorp Center, Fourth Floor 200 Washington Square North Lansing, Michigan 48933 · sending notice to Capitol that you are revoking your proxy; or · voting in person at the Special Meeting (attendance at the Special Meeting will not in and of itself constitute the revocation of a proxy). If you hold your shares in the name of a broker, trustee or fiduciary and desire to revoke your proxy, you will need to contact your broker, trustee or fiduciary to revoke your proxy. Q.How many votes do we need to hold the Special Meeting? A.A majority of the shares of common stock that are outstanding and entitled to vote as of the record date must be present in person or by proxy at the Special Meeting in order to hold the Special Meeting and conduct 5 business. On December 23, 2010, the record date, there were 21,614,856 shares of Capitol’s common stock issued and outstanding. Therefore, at least 10,829,042 shares need to be present at the Special Meeting for a quorum to exist. Shares are counted as being present at the Special Meeting if the shareholder either is present in person at the Special Meeting or has properly submitted a signed proxy form or other proxy. Q.What options do I have in voting on each of the proposals? A.You may vote “for,” “against” or “abstain” on each of the matters and on any other proposal that may properly be brought before the Special Meeting. QHow many votes may I cast? A.Generally, you are entitled to cast one vote for each share of Capitol’s common stock you owned on the record date. The proxy form included with this Proxy Statement indicates the number of shares owned by an account attributable to you. Q.How many votes are needed for each proposal? A.Proposals 2, 3, and 5 must receive the affirmative vote of a majority of the votes cast in person or by proxy at the Special Meeting. Proposals 1 and 4 must receive the affirmative vote of a majority of Capitol’s outstanding common stock. Abstentions and broker non-votes, if any, will count for purposes of determining whether a quorum is present. As applicable, the effect of abstentions and broker non-votes on each of the proposals is discussed in the detailed description of each proposal provided in this Proxy Statement. Q.Where do I find the voting results of the Special Meeting? A.Capitol will announce preliminary voting results at the Special Meeting. Capitol will also publish the voting results in a Current Report on Form8-K, which Capitol will file with the Securities and Exchange Commission (the “SEC”) promptly after the Special Meeting date.Such filing may be read via Internet at Capitol’s website or the SEC’s website. Q. How does Capitol’s board of directors recommend that I vote? A.Capitol’s board of directors unanimously recommends that you vote “FOR” each of the proposals presented at the Special Meeting. Q.Who bears the cost of soliciting proxies? A.Capitol will bear the cost of soliciting proxies. In addition to solicitations by mail, officers, directors or employees of Capitol or Capitol’s subsidiaries may solicit proxies in person or by telephone. These persons will not receive any special or additional compensation for soliciting proxies. Capitol may reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses for forwarding proxy and solicitation materials to shareholders.Capitol has retained the services of Okapi Partners LLC to assist it with soliciting proxies for the Special Meeting for $10,000 (plus out-of-pocket expenses). Important Notice Regarding the Availability of Proxy Material for the Special Meeting of Capitol’s Shareholders to be Held on January 31, 2011. Full copies of this Proxy Statement, the proxy form and other materials for the Special Meeting are available on the Internet through Capitol’s website at www.capitolbancorp.com under “2011 Special Meeting Materials.” Shareholders will receive a full set of these materials through the mail from Capitol or from the shareholder’s broker or fiduciary. 6 RECENT DEVELOPMENTS Economic conditions throughout the United States, and in the regions in which Capitol and its banking operations are located, have deteriorated to an extent not experienced since the “Great Depression” of the 1930s.Capitol’s operations are focused on community banking and helping small, local businesses meet their financial needs, primarily through making loans to those businesses and their owners, funded by locally-gathered deposits.A substantial portion of those loans are secured by commercial real estate property, as part of the overall collateral to support those individual loans.In this adverse economic environment, small businesses and their owners have suffered significant financial hardships, which preclude repaying loans in accordance with their terms.In addition, recent economic factors have resulted in a variety of stresses impacting depositors and the availability of deposits to fund lending activities.Further, and more importantly, the underlying values of the real estate collateral have plummeted in this sustained adverse environment, resulting in massive loan losses and dramatic growth in levels of nonperforming assets not seen previously in the banking industry in general and, in particular, at Capitol.Prospects of economic recovery are uncertain, unpredictable and subject to variables completely outside the control or influence of financial institutions, including Capitol. Capitol has incurred significant losses from operations in periods since 2007.In addition, Capitol has experienced significant increases in nonperforming loans, foreclosed real estate, loan losses and other materially adverse circumstances including, but not limited to, a very material erosion of its common equity and related regulatory capital levels, resulting in Capitol becoming currently classified as less than adequately-capitalized from a regulatory perspective.In 2009, Capitol entered into a written agreement with the Federal Reserve Bank of Chicago (its primary federal regulator) which requires Capitol to improve operating results and its overall condition, in addition to refraining from a number of activities without prior written consent from that Federal Reserve Bank.Capitol’s less than adequately-capitalized classification exposes it to increased regulatory scrutiny and enforcement action or other materially adverse consequences. Because of Capitol’s financial condition and recent changes affecting its ability (as well as that of other bank holding companies in the United States) to include some portion of trust-preferred securities in regulatory capital computations, a small portion of its trust-preferred securities are included in Capitol’s current regulatory capital measurements and will cease to be includable in the future.When such trust-preferred securities were originally issued, and until recently, substantially all of those securities were a crucial element of Capitol’s compliance with regulatory capital requirements because they were a very material component of regulatory capital. The following table summarizes the amounts (in $1,000s) and related ratios of Capitol’s consolidated regulatory capital position as of September 30, 2010: Tier 1 capital to average adjusted total assets: Minimum required amount ≥ $ Actual amount $ Ratio % Deficiency $ ) Tier 1 capital to risk-weighted assets: Minimum required amount(1) ≥
